Order entered August 21, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00836-CV

                              WELLOGIX, INC., Appellant

                                            V.

                   CAPITAL SOUTHWEST CORP., ET AL., Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-03445

                                         ORDER
       We GRANT appellees’ August 19, 2015 unopposed motion for an extension of time to

file a brief. Appellees shall file a brief by SEPTEMBER 14, 2015. We caution appellees that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE